COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §                 No. 08-15-00345-CV
IN RE
                                                 §             ORIGINAL PROCEEDING
ALFREDO FLORES,
                                                 §                 ON PETITION FOR
RELATOR.
                                                 §               WRIT OF MANDAMUS

                                       JUDGMENT

        The Court has considered this cause on the Relator’s petition for writ of mandamus

against the Honorable Eduardo Gamboa, Judge Presiding of the Probate Court No. 1 of El Paso

County, Texas, and concludes Relator’s petition for writ of mandamus should be denied. We

therefore deny the petition for writ of mandamus, in accordance with the opinion of this Court.


        IT IS SO ORDERED THIS 9TH DAY OF DECEMBER, 2015.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.